Case 2:19-cv-12423-DPH-EAS ECF No. 21, PageID.269 Filed 11/23/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ANDREW DEAN JOHNSON,

      Petitioner,               Civil No. 2:19-CV-12423
                                HONORABLE DENISE PAGE HOOD
v.                              CHIEF UNITED STATES DISTRICT JUDGE

CATHERINE S. BAUMAN,

     Respondent,
___________________________________/

        OPINION AND ORDER DENYING THE MOTION FOR
      RECONSIDERATION (ECF 20) AND DECLINING TO ISSUE A
               CERTIFICATE OF APPEALABILITY

      Andrew Dean Johnson, (“Petitioner”), confined at the Newberry Correctional

Facility in Newberry, Michigan, filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254 through attorney David L. Moffitt. On September 30, 2020, the

Court summarily dismissed the petition without prejudice because petitioner failed

to exhaust his state court remedies. Johnson v. Bauman, No. 2:19-CV-12423, 2020

WL 5819567 (E.D. Mich. Sept. 30, 2020).

      On November 4, 2020, petitioner’s counsel filed a motion for reconsideration.

For the reasons that follow, the motion is DENIED.

      The motion for reconsideration is denied because it is untimely. E.D. Mich.

L.R. 7.1(h)(1) states that: “A motion for rehearing or reconsideration must be filed

within 14 days after entry of the judgment or order.” Id. Petitioner’s counsel filed
                                         1
Case 2:19-cv-12423-DPH-EAS ECF No. 21, PageID.270 Filed 11/23/20 Page 2 of 3




the motion for reconsideration on November 4, 2020, more than fourteen days after

the Court summarily dismissed the petition. A district court is without power to

enlarge the time for making motions for reconsideration of their orders. Denley v.

Shearson/American Express, Inc., 733 F. 2d 39, 41 (6th Cir. 1984). The motion will

be denied because the Court is unable to grant petitioner an extension of time to file

a motion for reconsideration beyond the time period for filing the motion.

      Assuming that the motion was timely filed, petitioner is not entitled to

reconsideration of the Court’s order of dismissal.

      U.S. Dist.Ct. Rules, E.D. Mich. 7.1 (h) allows a party to file a motion for

reconsideration. However, a motion for reconsideration which presents the same

issues already ruled upon by the court, either expressly or by reasonable implication,

will not be granted. Id. The movant shall not only demonstrate a palpable defect by

which the court and the parties have been misled but also show that a different

disposition of the case must result from a correction thereof. U.S. Dist. Ct. Rules,

E.D. Mich. 7.1(h)(3).     “A ‘palpable defect’ is a defect that is obvious, clear,

unmistakable, manifest, or plain.” See Scozzari v. City of Clare, 723 F. Supp. 2d 974,

981 (E.D. Mich. 2010).

      The Court reviewed petitioner’s objections to the opinion and order of

summary dismissal. Petitioner claims it would be futile to exhaust his state court

remedies because of the inordinate delay in adjudicating a pending motion to

                                          2
Case 2:19-cv-12423-DPH-EAS ECF No. 21, PageID.271 Filed 11/23/20 Page 3 of 3




withdraw his guilty plea and/or for re-sentencing. This Court considered and rejected

petitioner’s futility argument at great length when dismissing the petition. Johnson

v. Bauman, 2020 WL 5819567, at * 2–3. Petitioner is merely rehashing the same

arguments that were considered and rejected by this Court. Petitioner’s motion for

reconsideration will be denied, because he is merely presenting issues which were

already ruled upon by this Court, either expressly or by reasonable implication, when

the Court summarily dismissed the petition and declined to issue a certificate of

appealability. See Hence v. Smith, 49 F. Supp. 2d 549, 553 (E.D. Mich. 1999).

      A certificate of appealability is required to appeal the denial of a motion for

reconsideration in a habeas case. See e.g. Amr v. U.S., 280 F. App’x. 480, 486 (6th

Cir. 2008). This Court will deny petitioner a certificate of appealability, because

jurists of reason would not find this Court’s resolution of petitioner’s motion for

reconsideration to be debatable.

      IT IS ORDERED that the motion for reconsideration (ECF No. 20) is

DENIED. The Court declines to issue a certificate of appealability.


                                       s/Denise Page Hood
Dated: November 23, 2020               Chief Judge, United States District




                                         3
